By Judge James H. Chamblin
When this habitual offender adjudication proceeding was called on December 6, 1991, Mr. Engle [counsel for the defendant] filed with this Court a letter to Mr. Burch [Commonwealth’s Attorney] dated December 3, 1991, signed by Mr. Grey which proposed a continuance of this case under certain terms and conditions. Mr. Burch had endorsed the letter “not agreed: but not opposed.” I took the matter under advisement so that I could review the proposal and consult with the other judges of the circuit.
After consideration of the aforesaid letter and consulting with the other judges of the Circuit, I will not accept the proposal.
This is a civil proceeding, and if the parties reach an agreement on a conditional continuance to be followed by a dismissal of the proceeding, then I feel that the Court should honor it unless it is prevented by law from doing so. Of course, a court always has the inherent power to move cases along toward a resolution unless the law specifies otherwise. The letter does not constitute an agreement between the parties; therefore, the decision to continue the proceeding on certain conditions would have to be construed as the decision of the Court. I am of the opinion that the Habitual Offender statutes do not give the Court authority to do what the letter proposes.
The case will be placed on the docket for January 3, 1992, at 4:00 p.m. for such further action as the parties may request.